Citation Nr: 0912318	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  08-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a low back 
disorder, currently identified as degenerative disc disease 
lumbar spine. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to 
October 1971 and from November 1975 to June 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which, in pertinent part, 
confirmed and continued the denial of the benefit sought on 
appeal.

The Board notes that in a May 2008 statement, the Veteran has 
filed claims of entitlement to service connection for 
residuals of a right shoulder injury and residuals of neck 
injury.  In addition, in an August 2008 correspondence, the 
Veteran submitted a statement and evidence in support of a 
claim of a temporary 100-percent evaluation for shoulder 
surgery.  These issues have not yet been fully addressed by 
the RO.  Accordingly, the matters are REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his January 2008 substantive appeal (VA Form 9), the 
Veteran checked a box indicating that he wanted a hearing 
before a Member of the Board at the RO (a Travel Board 
hearing).  The Veteran has not withdrawn his request for a 
Travel Board hearing).  Pursuant to 38 C.F.R. § 20.700 
(2008), a hearing on appeal will be granted to a veteran who 
requests a hearing and is willing to appear in person.  See 
also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically 
to hearings before the Board).  Since the RO schedules travel 
board hearings, a remand of this matter to the RO is 
warranted.

Therefore, in order to ensure the Veteran's due process 
rights, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

The RO should schedule the Veteran for a hearing before a 
Veterans Law Judge (VLJ), at the RO, pursuant to his January 
2008 request.  The RO should notify the Veteran of the date 
and time of the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2008).  If the Veteran no longer desires the 
requested hearing, a signed writing to that effect must be 
placed in the claims file.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the Veteran or his representative until further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

